 



EXHIBIT 10.26
INVESTMENT PROGRAM AGREEMENT
BETWEEN
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
AND
ASHFORD HOSPITALITY FINANCE, L.P.
as of January 22, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE I DEFINITIONS     1  
 
  Section 1.01.   Definitions     1  
 
                ARTICLE II PURPOSE     5  
 
  Section 2.01.   Places of Business     5  
 
  Section 2.02.   Purpose     5  
 
  Section 2.03.   Term     5  
 
  Section 2.04.   No Liability to Ashford, PIM or the PIM Investors     6  
 
  Section 2.05.   Other Business Activities of PIM and the PIM Investors     6  
 
  Section 2.06.   Rights of PIM Investors     7  
 
  Section 2.07.   Other Business Activities of Ashford     7  
 
                ARTICLE III CAPITAL CONTRIBUTIONS     7  
 
  Section 3.01.   Capital Commitments     7  
 
  Section 3.02.   Capital Calls     8  
 
                ARTICLE IV MANAGEMENT; INDEMNIFICATION     8  
 
  Section 4.01.   Management     8  
 
  Section 4.02.   No Assignment     8  
 
  Section 4.03.   Program Representatives     9  
 
  Section 4.04.   Removal of Program Representatives     9  
 
  Section 4.05.   Program Reimbursable Expenses     9  
 
  Section 4.06.   Program Acts     9  
 
  Section 4.07.   Compensation     9  
 
  Section 4.08.   Presentation of Opportunities     9  
 
  Section 4.09.   Indemnification     12  
 
  Section 4.10.   Non-Competition/Exclusivity     13  
 
  Section 4.11.   Management Fee; Workout and Restructuring Fee     13  
 
  Section 4.12.   Sourcing Fees     13  
 
  Section 4.13.   Potential Ashford Spinoff     13  
 
                ARTICLE V INTENTIONALLY OMITTED     14  
 
                ARTICLE VI COVENANTS     14  
 
  Section 6.01.   Confidentiality     14  
 
  Section 6.02.   Compliance with Law     15  
 
                ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PIM AND ASHFORD  
  16  
 
  Section 7.01.   Representations     16  

-i-



--------------------------------------------------------------------------------



 



                              Page
 
                ARTICLE VIII DISSOLUTION AND TERMINATION     16  
 
  Section 8.01.   Termination     16  
 
                ARTICLE IX MISCELLANEOUS     17  
 
  Section 9.01.   Specific Performance; Other Rights     17  
 
  Section 9.02.   Notices     17  
 
  Section 9.03.   Prior Agreements; Construction; Entire Agreement     18  
 
  Section 9.04.   No Waiver     19  
 
  Section 9.05.   Amendments     19  
 
  Section 9.06.   Severability     19  
 
  Section 9.07.   Counterparts     19  
 
  Section 9.08.   Applicable Law; Jurisdiction     19  
 
  Section 9.09.   Waiver Of Jury Trial     19  
 
  Section 9.10.   Arbitration     19  
 
  Section 9.11.   No Rights of Third Parties     20  
 
  Section 9.12.   Further Assurances     20  
 
  Section 9.13.   Survival     20  
 
  Section 9.14.   Headings     20  
 
  Section 9.15.   No Broker     20  
 
  Section 9.16.   Currency     20  
 
  Section 9.17.   Attorneys’ Fees     20  
 
  Section 9.18.   REOC Compliance     20  

      Exhibits    
 
   
Exhibit A
  Form of Subsidiary Agreement
 
   
Exhibit B
  Form of Master Venture Agreement
 
   
Exhibit C
  Investment Criteria
 
   
Exhibit D
  Preliminary Package Materials
 
   
Exhibit E
  Form of Preliminary Approval Notice
 
   
Exhibit F
  Full Package Materials
 
   
Exhibit G
  Form of Approval Notice
 
   
Exhibit H
  Qualifying Investments For Purposes of Section 8.01
 
   
Exhibit I
  Form of Loan Servicing Agreement

-ii-



--------------------------------------------------------------------------------



 



INVESTMENT PROGRAM AGREEMENT
     This INVESTMENT PROGRAM AGREEMENT (the “Agreement”), is made and entered
into to be effective for all purposes as of January 22, 2008, by and between
Prudential Investment Management, Inc., a Delaware corporation (together with
its successors and assigns, collectively, “PIM”) and Ashford Hospitality Finance
LP, a Delaware limited partnership (“Ashford”). All capitalized terms used in
this Agreement which are not otherwise defined have the meanings set forth in
Article I.
WITNESSETH:
     WHEREAS, Ashford is presently acquiring, owning, managing, operating,
financing, mortgaging, encumbering, exchanging, selling, repairing, disposing or
otherwise dealing with Qualifying Investments (as such term is defined in
Article I hereof);
     WHEREAS, Ashford and PIM have agreed to establish an exclusive investment
program (the “Program”) between one (1) or more investors advised by PREI (as
hereinafter defined) or PIM (each, a “PIM Investor” and collectively the “PIM
Investors”) and Ashford. Under the Program, the PIM Investors will provide in
the aggregate up to $300,000,000 in capital to acquire Investments (as such term
is defined in Article I hereof), and Ashford will provide in the aggregate up to
$100,000,000 in capital to acquire such Investments, as more particularly
provided in this Agreement;
     WHEREAS, each PIM Investor and Ashford will form a master joint venture
between such PIM Investor and Ashford (the “Master Venture”), which in turn will
form separate limited liability companies (each, a “Subsidiary”) to acquire
Investments; and
     WHEREAS, this Agreement is being entered into by PIM and Ashford to govern
the affairs of the Program; and
     WHEREAS, PIM will perform its obligations under this Agreement through
Prudential Real Estate Investors (“PREI”).
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01. Definitions. As used in this Agreement, the following terms
shall have the following meanings:

 



--------------------------------------------------------------------------------



 



     “Accepted Loan Servicing Practices” for each Master Venture Agreement and
applicable Investment, shall have the meaning set forth in such Master Venture
Agreement.
     “Acquisition Opportunity” shall have the meaning set forth in
Section 4.08(a) hereof.
     “Active” shall mean, with respect to an Acquisition Opportunity, Qualifying
Investment or Pipeline Transaction, that the PIM Program Representative has not
eliminated the Acquisition Opportunity, Qualifying Investment or Pipeline
Transaction from consideration.
     “Affiliate” shall mean, when used with reference to a specified Person,
(i) any Person that directly or indirectly, through one or more intermediaries,
Controls or is Controlled by or is under common Control with the specified
Person; (ii) any Person who, from time to time, is a spouse or immediate
relative of a specified Person; or (iii) any Person who, directly or indirectly,
is the beneficial owner of ten percent (10%) or more of any class of equity
securities or other ownership interests of the specified Person, or of which the
specified Person is directly or indirectly the owner of ten percent (10%) or
more of any class of equity securities or other ownership interests.
     “Agreement” shall mean this Investment Program Agreement as originally
executed and as amended, supplemented or restated from time to time.
     “Ashford Capital Commitment” shall have the meaning set forth in Section
3.01(c) hereof.
     “Assets” shall mean the assets and property, whether tangible or intangible
and whether real, personal, or mixed, at any time owned by or held, directly or
indirectly, by or for the benefit of one or more of the Subsidiaries, including
any Investments, and all right, title, and interest, if any, held and owned,
directly or indirectly, by a Master Venture, but excluding any and all rights to
the name “Ashford,” and all variations thereof and all associated goodwill,
which shall be deemed the exclusive property of Ashford.
     “Business Day” shall mean each day other than a Saturday, Sunday or any
other day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to be closed.
     “Capital Call”, for a Master Venture Agreement, shall have the meaning set
forth in such Master Venture Agreement.
     “Capital Call Notice”, for a Master Venture Agreement, shall have the
meaning set forth in such Master Venture Agreement.
     “Capital Commitments” shall have the meaning set forth in Section 3.01(c)
hereof.
     “Change in Control” shall mean such time as there is (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of equity interests representing more than 50% of the

2



--------------------------------------------------------------------------------



 



aggregate ordinary voting power represented by the issued and outstanding equity
interests of Ashford; or (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Ashford by Persons who were not
directors as of the date of this Agreement, other than Persons either
(i) nominated by the board of directors of Ashford as constituted as of the date
of this Agreement or (ii) appointed by directors so nominated.
     “Code” shall mean the Internal Revenue Code of 1986, as amended (or any
corresponding provision of succeeding law).
     “Control” (including the terms “Controlling,” “Controlled by” and “under
common Control with”) shall mean the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Duty Breach” shall mean a breach of any material obligation under this
Agreement (including, but not limited to, Sections 4.09, 4.11, or 4.12), any
Subsidiary Agreement or any Master Venture Agreement, which remains uncured for
a period of at least thirty (30) days after receipt of notice of such breach,
provided, that if such breach can be cured but is not reasonably capable of
being cured within such thirty (30)-day period, such longer period of time as is
necessary to cure such breach but in no event in excess of a total of
seventy-five (75) days. A failure to make a capital contribution shall not be
considered a Duty Breach.
     “Funding Date”, for a Master Venture Agreement, shall have the meaning set
forth in such Master Venture Agreement.
     “including” shall mean “including, without limitation,”.
     “Initial Term” shall have the meaning set forth in Section 2.03 hereof.
     “Investment” shall mean, as applicable, the Closing of a Qualifying
Investment by a Master Venture or a Subsidiary during the term of this Agreement
and the Qualifying Investment thereby acquired.
     “Investment Criteria” has the meaning ascribed to it in Exhibit C hereof.
     “Investment Documents” shall mean the documents evidencing, securing and
governing Investments in form and substance approved by PIM.
     “IRS” shall mean the United States Internal Revenue Service.
     “Loan Servicing Agreement” shall mean, with respect to a Master Venture
Agreement, that certain Loan Servicing Agreement substantially in the form
attached to this Agreement as Exhibit I entered into between the applicable
Master Venture and Ashford, as it may be amended from time to time, and
applicable to the Investments held directly or indirectly by such Master
Venture.

3



--------------------------------------------------------------------------------



 



     “Major Uncured Breach”, for a Master Venture Agreement, shall mean (i) a
Duty Breach, or (ii) a Change in Control of Ashford.
     “Master Venture” shall have the meaning set forth in the recitals hereof.
     “Master Venture Agreement” means each Limited Liability Company Agreement,
substantially in the form of Exhibit B to this Agreement, by and between each
PIM Investor and Ashford as each of the foregoing may be amended from time to
time.
     “Master Venture Expenses”, for a Master Venture, shall mean the reasonable,
out-of-pocket third party costs of operating such Master Venture as described in
the applicable Master Venture Agreement and referred to therein as the “Company
Expenses”.
     “Person” shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, trust, unincorporated
organization or other governmental or legal entity.
     “PIM Capital Commitment” shall have the meaning set forth in
Section 3.01(a) hereof.
     “PIM Investors” shall mean entities advised by, or otherwise affiliated
with, PIM that have been selected by PIM to acquire Investments directly or
indirectly through one or more Master Ventures.
     “Pipeline Transactions” shall have the meaning set forth in Section 4.08(g)
hereof.
     “Preliminary Approval” shall have the meaning set forth in Section 4.08(c)
hereof.
     “Preliminary Package” shall have the meaning set forth in Section 4.08(b)
hereof.
     “Prime Rate” shall mean the rate of interest published from time to time by
The Wall Street Journal, as the “prime rate.”
     “Program” shall have the meaning set forth in the recitals hereof.
     “Program Counsel” shall mean one or more attorneys (exclusive of internal
counsel) or law firms engaged from time to time by the Program Representatives.
     “Program Representative” shall mean one (1) representative for each of
Ashford and PIM who will review Qualifying Investments, as more particularly
provided in Article 4.
     “Program Reimbursable Expenses” shall mean, without duplication, Master
Venture Expenses and the reasonable, out-of-pocket third party costs and
expenses of Ashford and PIM associated with identifying, underwriting,
performing due diligence on and negotiating and closing Qualifying Investments,
including costs of travel for PIM and Ashford representatives and such third
parties, in each case for Qualifying Investments that have received Preliminary
Approval and to the extent not otherwise reimbursed to Ashford or PIM, as the
case may be, including by a borrower under a Qualifying Investment; provided,
however, that if a Qualifying

4



--------------------------------------------------------------------------------



 



Investment shall not be acquired by a Master Venture or a Subsidiary following
Preliminary Approval of such Qualifying Investment, “Program Reimbursable
Expenses” for such Qualifying Investment shall include only such expenses
incurred from and after such time as PIM has granted its Preliminary Approval of
the applicable Qualifying Investment.
     “Proprietary Information” shall have the meaning set forth in
Section 6.01(a) hereof.
     “Qualifying Investment” shall have the meaning set forth in Section 4.08(a)
hereof.
     “Sourcing Fee”, under a Master Venture Agreement, shall have the meaning
set forth in such Master Venture Agreement.
     “Subsidiary” shall have the meaning set forth in the recitals hereof.
     “Subsidiary Agreement” shall mean the limited liability company agreement
of a particular Subsidiary, substantially in the form of Exhibit A to this
Agreement, subject to such changes as will not adversely affect the economic
terms of such form but as may be necessary or desirable for any one (1) or more
Investors to address tax or other legal issues applicable to any of them.
     “Term” shall have the meaning set forth in Section 2.03 hereof.
     “Unfunded Capital Commitment”, for a Master Venture, shall have the meaning
set forth in the applicable Master Venture Agreement.
ARTICLE II
PURPOSE
     Section 2.01. Places of Business. Ashford may locate its place or places of
business at any place or places as Ashford may from time to time determine and
identify to PIM. Ashford’s initial principal place of business shall be at 14185
Dallas Parkway, Suite 1100, Dallas, Texas 75254.
     Section 2.02. Purpose. The principal purposes of the Program shall be to
identify Qualifying Investments for the Master Ventures or their Subsidiaries to
acquire, own, manage, operate, finance, mortgage, encumber, exchange, sell,
repair, dispose or otherwise deal with. The business and purpose of the Program
shall be limited to its principal purposes, unless the Program Representatives
otherwise determine by their unanimous vote.
     Section 2.03. Term. The term of this Agreement (the “Term”) commenced on
the date hereof and shall continue until the winding up of each Master Venture
and/or Subsidiary and its Investments, but in no event beyond the twentieth
(20th) anniversary of the date hereof, unless this Agreement is terminated
sooner in accordance with the provisions of this Agreement. The initial
investment period under this Agreement will be two (2) years (the “Initial
Term”), unless this Agreement is terminated sooner in accordance with the
provisions of this Agreement.

5



--------------------------------------------------------------------------------



 



     Section 2.04. No Liability to Ashford, PIM or the PIM Investors.
          (a) Except as otherwise required by law or the provisions of this
Agreement or any Master Venture Agreement or Subsidiary Agreement, none of
Ashford, PIM, any PIM Investor or any Affiliate of any of the foregoing or any
Program Representative, nor any of the Program’s current or former Affiliates,
officers or agents, if any, shall be liable to the Program, any Master Venture
or Subsidiary or to each other for any debts, liabilities or obligations of the
Program, whether arising in contract, tort or otherwise, or for any action
taken, or omitted to be taken, in good faith and in a manner reasonably believed
to be in, or not opposed to, the best interest of the Program and, with respect
to any criminal action or proceeding, for any action taken, or omitted to be
taken, with no reasonable cause to believe that the conduct was unlawful, in
each case except to the extent of the applicable party’s adjudicated fraud,
gross negligence, willful misconduct, criminal conduct (unless there was no
reasonable cause to believe the criminal action taken or omitted was unlawful)
or to the extent such action taken or omitted to be taken constitutes a material
breach of any provision of this Agreement or other contract between such party
and the Program. Except as expressly set forth herein, none of Ashford, PIM, any
PIM Investor or any Affiliate of any of the foregoing shall have to make any
contributions or deliver any letters of credit, guaranties or other tangible
property to any Subsidiary or Master Venture. Nothing in this Agreement shall be
construed to make Ashford or any PIM Investor liable for any losses or debts of
the Program, except to the extent of losses of their respective capital
contributions to a Subsidiary or the Master Venture pursuant to the terms of the
applicable Subsidiary Agreement or Master Venture Agreement.
          (b) No Affiliate or member of any of Ashford, PIM or any PIM Investor
shall have personal liability for the obligations of such person hereunder or
otherwise, except as provided herein or under applicable law or in a written
agreement (including this Agreement, any Subsidiary Agreement or any Master
Venture Agreement), the parties to which include such Affiliate.
          (c) Nothing in this Agreement, and, without limiting the generality of
the foregoing, in this Section 2.04, expressed or implied, is intended or shall
be construed to give to any creditor of the Program, any Subsidiary or Master
Venture or to any creditor of Ashford, PIM or any PIM Investor or any creditor
of any other Person whatsoever, other than Ashford, PIM and the Program, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any covenant, condition or provisions herein contained, and such provisions
are and shall be held to be for the sole and exclusive benefit of Ashford, PIM,
any PIM Investor and the Program.
     Section 2.05. Other Business Activities of PIM and the PIM Investors.
Subject to the provisions of this Agreement, any Subsidiary Agreement or any
Master Venture Agreement, including the provisions of Section 6.01 hereof, PIM
and the PIM Investors and their Affiliates may have other business interests and
may engage in other business ventures of any nature or description whatsoever,
whether presently existing or hereafter created, including, the acquisition,
development, ownership, administration, servicing, leasing, management,
operation, franchising, syndication, financing, refinancing and/or sale of real
estate or real estate-related investments and may compete, directly or
indirectly, with the business of the Program. None of

6



--------------------------------------------------------------------------------



 



PIM, the PIM Investors or their Affiliates shall incur any liability to the
Program, Ashford, PIM or any other PIM Investor as a result of the pursuit by
such PIM Investor or its Affiliates of such other business interests and
ventures and competitive activity, and neither the Program nor Ashford, PIM or
any other PIM Investor shall have any right to participate in such other
business interests or ventures or to receive or share in any income derived
therefrom.
     Section 2.06. Rights of PIM Investors. Ashford hereby acknowledges that
each PIM Investor that executes a Master Venture Agreement with Ashford is a
third party beneficiary of all covenants and obligations of Ashford and its
Affiliates to the Program and PIM under this Agreement.
     Section 2.07. Other Business Activities of Ashford. Subject to the
provisions of this Agreement, any Subsidiary Agreement or any Master Venture
Agreement, including the provisions of Section 4.10 hereof, Ashford and its
Affiliates may have other business interests and may engage in other business
ventures of any nature or description whatsoever, whether presently existing or
hereafter created, including, the development, ownership, leasing, management,
operation, franchising, syndication, financing, refinancing and/or sale of real
estate any of which may compete, directly or indirectly, with the business of
the Program or any Subsidiary or any member thereof. Neither Ashford nor its
Affiliates shall incur any liability to the Program, PIM, any PIM Investor, any
Master Venture, any Subsidiary or any of its members or their Affiliates as a
result of the pursuit by Ashford or any of its Affiliates of such other real
estate, business interests or ventures, except as provided herein or in any
Master Venture Agreement or Subsidiary Agreement, and neither the Program, PIM,
any PIM Investor, any Master Venture, any Subsidiary nor any of its members nor
their Affiliates shall have any right to participate in such other real estate
holdings, business interests or ventures or to receive or share in any income
derived therefrom except as provided herein or in any Master Venture Agreement
or Subsidiary Agreement.
ARTICLE III
CAPITAL CONTRIBUTIONS
     Section 3.01. Capital Commitments.
          (a) During the Initial Term, PIM shall identify one or more PIM
Investors to provide an aggregate of up to $300 million (as outstanding, the
“PIM Capital Commitment”) to acquire Investments through various Subsidiaries.
Each PIM Investor will contribute capital to its Master Venture and/or
applicable Subsidiary in accordance with its Master Venture Agreement and/or the
Subsidiary Agreement of the applicable Subsidiary.
          (b) In lieu of identifying a PIM Investor to fund a Capital Call, PIM,
at its sole discretion, may choose to utilize one or more credit facilities
available to it to fund a Capital Call; provided, however, that the use of such
credit facilities shall not require or result in any security interest, lien or
other encumbrance upon the interests of PIM or any PIM Investor in any

7



--------------------------------------------------------------------------------



 



Master Venture or Subsidiary. In the instance that PIM shall utilize a credit
facility to fund an Investment, such monies shall reduce PIM’s Unfunded Capital
Commitment.
          (c) Ashford shall provide an aggregate of up to $100 million (the
“Ashford Capital Commitment” and together with the PIM Capital Commitment, the
“Capital Commitments”) to acquire Investments through various Subsidiaries.
Ashford will contribute capital to the applicable Master Venture and/or
applicable Subsidiary in accordance with the applicable Master Venture Agreement
and/or the Subsidiary Agreement of the applicable Subsidiary.
          (d) PIM and Ashford shall contribute the capital required for each
Investment on a seventy-five percent (75%), twenty-five percent (25%) basis,
respectively, as more particularly provided in each Master Venture Agreement.
Each PIM Investor’s equity shall be in a senior position, while Ashford’s equity
shall be in a first-loss position with respect to each individual Investment, as
more particularly provided in each Master Venture Agreement.
     Section 3.02. Capital Calls.
          (a) The Program Representatives shall make all capital calls on behalf
of each Master Venture and Subsidiary in accordance with the terms of the
applicable Subsidiary Agreement and Master Venture Agreement, each in the form
attached hereto as Exhibits A and B respectively.
          (b) None of PIM or the PIM Investors shall be obligated to fund
amounts requested by a Capital Call (x) unless all actions of Ashford and its
servicing agents permitted hereunder are materially consistent with Accepted
Loan Servicing Practices at the time of such Capital Call or (y) if, prior to
the Funding Date with respect to such Capital Call Notice, no Major Uncured
Breach is in effect with respect to the applicable Master Venture. Ashford shall
not be obligated to fund amounts requested by a Capital Call if, prior to the
Funding Date with respect to such Capital Call Notice, any Duty Breach by PIM or
any PIM Investor is in effect.
ARTICLE IV
MANAGEMENT; INDEMNIFICATION
     Section 4.01. Management. Subject to the other terms of this Agreement and
each Master Venture Agreement, the business and affairs of the Program and of
each Master Venture shall be managed solely and exclusively by the Program
Representatives.
     Section 4.02. No Assignment. No party hereto shall have the right, directly
or indirectly, by operation of law or otherwise, to assign, sell, pledge,
mortgage, encumber or otherwise transfer all or any portion of its right, title
or interest under this Agreement, except to an entity under common Control with
such party and upon prior written notice to the other party. Any assignment,
sale, pledge, mortgage, encumbrance or other transfer prohibited hereunder shall
be null and void.

8



--------------------------------------------------------------------------------



 



     Section 4.03. Program Representatives. Each of PIM and Ashford shall
appoint one (1) person to serve as its Program Representative. PIM initially
designates Jim Walker as its Program Representative, and Ashford initially
designates David Brooks as its Program Representative. No action requiring the
consent of both parties hereto or by the Program Representatives shall be taken
under this Agreement without the unanimous consent of the Program
Representatives.
     Section 4.04. Removal of Program Representatives. PIM may remove its
Program Representative at any time and designate a replacement therefore upon
delivery of written notice to Ashford. Ashford may remove its Program
Representative at any time and designate a replacement therefore upon delivery
of written notice to PIM.
     Section 4.05. Program Reimbursable Expenses. Ashford shall fund or bear all
Program Reimbursable Expenses. PIM shall reimburse Ashford for its pro rata
share (based on the relative Capital Commitments funded by PIM and Ashford) of
all Program Reimbursable Expenses. Ashford shall not be entitled to
reimbursement for any other costs or expenses, including any general,
administrative or overhead expenses.
     Section 4.06. Program Acts. When the taking of Program action has been
authorized pursuant to Section 4.01, or as otherwise provided in this Agreement,
any duly appointed agent of the Program may execute any contract or other
agreement or document consistent with such authorized action, in the name and on
behalf of the Program.
     Section 4.07. Compensation.
          (a) The Program Representatives shall serve in their capacities
without compensation.
          (b) Each of PIM and Ashford shall bear their own costs and expenses
associated with negotiating and entering into this Agreement and each Master
Venture Agreement.
          (c) All third party payments made to PIM, a PIM Investor, Ashford or
any of their Affiliates in connection with the business of the Program
(exclusive of the fees expressly provided herein and in Master Venture
Agreements) shall be deemed to belong to the Program and shall be paid over by
the receiving party to the Program or applicable Master Venture.
     Section 4.08. Presentation of Opportunities.
          (a) During the Initial Term, the Program shall identify, investigate
and analyze opportunities for the Master Ventures or the Subsidiaries to
acquire, own, finance, encumber, dispose of or and/or otherwise deal with
proposed, targeted investments meeting the Investment Criteria (as reasonably
determined by the Ashford Program Representative in good faith), including
mezzanine debt that is secured by a mortgage or a pledge of the ownership
interests in the borrowing property owner and other commercial loan investments
(each, an “Acquisition Opportunity”). Each (i) Acquisition Opportunity that
meets the Investment Criteria (as agreed by the PIM Program Representative in
good faith) and (ii) other opportunity that fails

9



--------------------------------------------------------------------------------



 



to meet the Investment Criteria but for which the Investment Criteria shall have
been waived by the PIM Program Representative, shall be considered a “Qualifying
Investment.” Ashford shall be responsible, on behalf of the Program, for the
identification, investigation and analysis of Acquisition Opportunities and
shall present all Acquisition Opportunities to the Program Representatives in
accordance with the terms of this Agreement. All Acquisition Opportunities and
Qualifying Investments shall be for the benefit of, and shall constitute
proprietary information of, the Program, so long as they are Active. Ashford
shall comply in all material respects with all applicable laws in connection
with the identification of Acquisition Opportunities and Qualifying Investments
and/or the closing of Investments, including licensing laws.
          (b) Ashford shall present each Acquisition Opportunity to PIM by
delivering to PIM all of the materials set forth on Exhibit D hereto
(collectively, a “Preliminary Package”). Any Acquisition Opportunity that is
generated on behalf of the Program by Ashford, or presented to Ashford or any of
its Affiliates, shall be presented by Ashford to the Program Representatives.
Any costs incurred by Ashford in identifying or underwriting, or that are
otherwise associated with, an Acquisition Opportunity, shall remain the sole
cost and expense of Ashford and shall not be considered a Program Reimbursable
Expense, unless the applicable Preliminary Package is approved by the PIM
Program Representative as provided in Section 4.08(c).
          (c) The PIM Program Representative shall have five (5) Business Days
after receipt by of a Preliminary Package to determine if PIM wishes to proceed
to full underwriting of the applicable proposed Acquisition Opportunity (such a
determination to proceed, “Preliminary Approval”). If the PIM Program
Representative grants Preliminary Approval, the PIM Program Representative shall
deliver to Ashford the Preliminary Approval Notice in the form of Exhibit E
hereto, which shall constitute the agreement of the PIM Program Representative
that the proposed Acquisition Opportunity meets the Investment Criteria or that
any failure of the Acquisition Opportunity to satisfy the Investment Criteria is
waived. If the PIM Program Representative elects not to grant Preliminary
Approval or fails to notify Ashford of its response within such five
(5) Business Day period, then the PIM Program Representative shall be deemed to
have declined to proceed to full underwriting of the applicable proposed
Acquisition Opportunity, and Ashford shall have the right to proceed with the
proposed Acquisition Opportunity on its own. The PIM Program Representative
shall provide Ashford with the reasons for its affirmative rejection of any
proposed Acquisition Opportunity.
          (d) Following delivery of the Preliminary Approval Notice, Ashford
shall as promptly as reasonably practicable deliver to the PIM Program
Representative all of the materials set forth on Exhibit F hereto (collectively,
a “Full Package”). The PIM Program Representative shall review each Full Package
within ten (10) Business Days following receipt thereof. If the PIM Program
Representative elects not to seek or fails to obtain PIM Investment Committee
approval of the applicable proposed Qualifying Investment, or fails to notify
Ashford of its response, within such ten (10) Business Day period, then the PIM
Program Representative shall be deemed to have declined to proceed with respect
to the applicable proposed Qualifying Investment, and Ashford shall have the
right to proceed with the proposed Qualifying Investment on its own.
Notwithstanding the foregoing, including the time periods set forth herein, PIM
shall

10



--------------------------------------------------------------------------------



 



use commercially reasonable efforts to cause the PIM Program Representative and
the PIM Investment Committee to act as promptly as practicable in order to
comply with time constraints that may be applicable to specific Acquisition
Opportunities. If the PIM Investment Committee approves the making of an
Investment, the PIM Program Representative shall deliver an approval notice in
the form of Exhibit G hereto (the “Approval Notice”) within such ten
(10) Business Day period. Any approval evidenced by an Approval Notice shall be
subject to completion by PIM of satisfactory due diligence and finalization of
Investment Documents; provided, however, that Investment Documents that are
substantially in the same form as those previously approved by the PIM Program
Representative shall not require any further approval, except to the extent of
any substantive and material differences from the previously approved forms, but
shall be provided to the PIM Program Representative for confirmation of same no
fewer than two (2) business days prior to acquisition of the applicable
Qualifying Investment. Ashford shall cooperate with PIM and assist PIM in the
completion of all due diligence desired by PIM and shall keep PIM informed as to
the status of negotiation and finalization of proposed Investment Documents.
Without limiting the foregoing, Ashford shall provide the PIM Program
Representative first and final drafts of the Investment Documents promptly
following their circulation. If all such due diligence is reasonably
satisfactory to PIM and PIM approves the final Investment Documents, then PIM
shall so notify Ashford and shall authorize Ashford, acting on behalf of the
Program, to cause the applicable Qualifying Investment to be acquired by a
Master Venture or a Subsidiary on terms consistent with the PIM Investment
Committee’s approval.
          (e) In the event that the PIM Investment Committee does not approve or
is deemed not to approve a proposed Qualifying Investment, then the Preliminary
Package, Full Package and the proposed Qualifying Investment presented therein
shall be deemed rejected by the PIM Program Representative and shall cease to be
Active and Ashford shall have the right to proceed with the proposed Qualifying
Investment on its own behalf.
          (f) Intentionally omitted.
          (g) Ashford, on behalf of the Program, will deliver to PIM,
periodically, a written report of potential Acquisition Opportunities in process
(the “Pipeline Transactions”). Upon PIM’s request, Ashford will provide PIM with
oral updates as to the identity and status of Pipeline Transactions. PIM may
elect to review any transaction on such report for the purpose of deciding
whether or not to eliminate such transaction from further consideration. Any
such transaction that PIM eliminates from further consideration because it does
not fit within the Investment Criteria shall not qualify as or be deemed a
rejected transaction pursuant to Sections 8.01(c).
          (h) When a Qualifying Investment is approved for acquisition by the
PIM Investment Committee, PIM shall promptly (i) select (A) an existing Master
Venture or (B) a new PIM Investor to form a new Master Venture to consummate the
Qualifying Investment and (ii) prepare to provide capital to the Master Venture,
all as more particularly provided in the applicable Master Venture Agreement and
Subsidiary Agreement. When a Qualifying Investment is ready for consummation,
Ashford, on behalf of the Program, shall notify PIM and PIM shall promptly cause
the applicable PIM Investor and Master Venture to (i) form a

11



--------------------------------------------------------------------------------



 



Subsidiary to consummate the Qualifying Investment and (ii) provide capital to
such Subsidiary, all as more particularly provided in the applicable Master
Venture Agreement and Subsidiary Agreement. Such Master Venture or Subsidiary
shall also assume the obligation to reimburse Ashford for all Program
Reimbursable Expenses that constitute Master Venture Expenses in accordance with
the terms of the applicable Master Venture Agreement or Subsidiary Agreement.
          (i) Ashford shall perform its obligations under this Agreement in
accordance with Accepted Loan Servicing Practices.
          (j) Notwithstanding anything contained in this Section 4.08 to the
contrary, if Ashford shall determine, in its sole discretion, that the timing
for any specific Acquisition Opportunity is such that Ashford cannot submit the
Acquisition Opportunity to PIM in accordance with the terms hereof, Ashford
shall be entitled to act upon such Acquisition Opportunity on its own behalf;
provided, however, that as soon as practicable following the acquisition of such
Acquisition Opportunity, Ashford shall present such Acquisition Opportunity to
PIM on the same terms as those terms upon with such Acquisition Opportunity was
acquired by Ashford (subject to reimbursement for any “Administration Costs” as
defined in any applicable Master Venture Agreement). In such event, all the
other terms of this Section 4.08 shall apply as if such investment were an
Acquisition Opportunity hereunder.
     Section 4.09. Indemnification
          (a) Indemnification of Ashford. PIM, to the fullest extent permitted
by applicable law, shall indemnify, defend and hold Ashford and its Affiliates
and their officers, directors, members and employees harmless from and against
any and all losses, claims, damages, expenses, actions, judgments, suits
(including, reasonable attorneys’ fees and disbursements and other expenses
incurred in connection with any amount paid in defense of and/or settlement of
any action, suit or proceeding or any claim asserted or threatened),
liabilities, and judgments arising out of, relating to, or caused by, PIM’s or
any PIM Investor’s failure to perform any duty or obligation arising hereunder,
under a Master Venture Agreement or under any Subsidiary Agreement or for any
material misrepresentation or any material breach of the representations,
warranties or covenants hereunder, except to the extent such losses, claims,
damages, expenses, liabilities and judgments are caused by reason of bad faith,
willful misconduct, fraud, gross negligence, acting outside authority hereunder
or a Major Uncured Breach by Ashford (or its Affiliates) or failure by Ashford
to materially perform its obligations under Section 4.08 hereof.
          (b) Indemnification of PIM. Ashford, to the fullest extent permitted
by applicable law, shall indemnify, defend and hold PIM and its Affiliates and
their officers, directors, members and employees harmless from and against any
and all losses, claims, damages, expenses, actions, judgments, suits (including,
reasonable attorneys’ fees and disbursements and other expenses incurred in
connection with any amount paid in defense of and/or settlement of any action,
suit or proceeding or any claim asserted or threatened), liabilities, and
judgments arising out of, relating to, or caused by, Ashford’s failure to
perform any duty or obligation arising hereunder or for any material
misrepresentation or any material

12



--------------------------------------------------------------------------------



 



breach of the representations, warranties or covenants hereunder, except to the
extent such losses, claims, damages, expenses, liabilities and judgments are
caused by reason of bad faith, willful misconduct, fraud, gross negligence,
acting outside authority hereunder or Major Uncured Breach by PIM (or its
Affiliates) or failure by PIM (or its Affiliates) to materially perform its
obligations under Section 4.08 hereof.
          (c) Notwithstanding anything to the contrary set forth in this
Agreement, Ashford and PIM each waive (and PIM shall cause each PIM Investor to
waive) any and all rights to allege or claim any punitive, special, speculative
and/or consequential damages.
     Section 4.10. Non-Competition/Exclusivity.
As a material inducement for PIM to enter into this Agreement and for the PIM
Investors to enter into the Master Venture Agreement and allow the Subsidiaries
to be formed, Ashford covenants and agrees with PIM and each PIM Investor during
the Initial Term and prior to (i) the full funding of the Ashford Capital
Commitment to one or more Master Ventures or Subsidiaries or (ii) termination of
the Program pursuant to Section 8 hereof, that Ashford will not, other than
through the Program, a Master Venture or any Subsidiary, acquire, negotiate,
own, administer, service, sell, dispose of, or otherwise deal, directly or
indirectly, with, any Acquisition Opportunities or Qualifying Investments, in
each case so long as they are Active, during the term of this Agreement;
provided, however, that nothing herein shall prevent Ashford from continuing to
own, administer, service, sell, finance, refinance, restructure, dispose of, or
otherwise deal, directly or indirectly, with, any investments or assets
(i) owned by Ashford as of the date of this Agreement, or (ii) acquired by
Ashford in compliance with the terms of this Agreement after the date hereof.
     Section 4.11. Management Fee; Workout and Restructuring Fee. Ashford or any
of its Affiliates shall be entitled to receive with respect to each Investment,
a Management Fee or a Workout Fee, each as defined in, and payable in accordance
with, the provisions of the applicable Loan Servicing Agreement.
     Section 4.12. Sourcing Fees. Ashford or any of its Affiliates in connection
with the sourcing of an Investment shall be entitled to receive for its own
account the Sourcing Fee (as defined in and in accordance with the provisions of
the Master Venture Agreement) for such Investment.
     Section 4.13. Potential Ashford Spinoff. If, during the term of this
Agreement, Ashford wishes to assign, sell or otherwise transfer, directly or
indirectly, its interests in Investments or other Assets through a public
offering, private placement or similar combination transaction (each, a
“Spinoff”), Ashford shall deliver written notice of its intent to PIM. Such
notice shall include a statement of the complete terms and conditions of the
proposed Spinoff. PIM, acting on behalf of each PIM Investor, shall have the
right, by written notice delivered to Ashford within ten (10) days after receipt
of the terms of the Spinoff and such additional information as is reasonably
requested by PIM in connection therewith, to participate in such Spinoff by
assigning, selling or otherwise transferring, directly or indirectly, all or any
portion of its interests in Investments, other Assets, the Master Ventures
and/or the Subsidiaries on the

13



--------------------------------------------------------------------------------



 



same terms and conditions on which Ashford participates. Alternatively, PIM,
acting on behalf of each PIM Investor, shall have the right, by written notice
delivered to Ashford within ten (10) days following receipt of the written
notice referenced above in this Section and such additional information as is
reasonably requested by PIM in connection therewith, to elect to cause Ashford
to acquire all or any portion of its interests in the applicable Master Ventures
and Subsidiaries for an amount equal to the aggregate unreturned PIM Capital
Commitment funded with respect to such Investments, other Assets, Master
Ventures and/or the Subsidiaries, plus all accrued, unpaid return therein due
under the applicable Master Venture Agreements. Any such acquisitions shall be
consummated pursuant to documents and instruments reasonably satisfactory to PIM
and Ashford. If PIM elects to participate in a Spinoff, and believes in good
faith that the Spinoff could materially decrease the value of the PIM Investors’
interests in any Investments, other Assets, Master Venture and/or Subsidiary due
to terms and conditions with respect to fees or any promote payable to Ashford
or any of its Affiliates in connection with the Spinoff or thereafter, or due to
the terms of any override in connection with the Spinoff or thereafter, then PIM
may provide written notice to Ashford within fifteen (15) days after the
expiration of the ten (10) day period referenced above, that it desires an
appraiser to determine the decrease in value of such interests that could result
from such Spinoff. Within ten (10) days after the receipt of such request,
Ashford and PIM shall jointly agree on an appraiser to determine the amount, if
any, of such perceived decrease in value. If the appraiser shall determine that
there would be a decrease in value, Ashford shall pay to each applicable PIM
Investor an amount equal to such decrease at closing of the Spinoff as a
condition to its authority to consummate such Spinoff. Any decisions made by PIM
under this Section 4.13 shall be binding on all PIM Investors and shall be
applied collectively to all Master Ventures and their underlying Subsidiaries.
ARTICLE V
INTENTIONALLY OMITTED
ARTICLE VI
COVENANTS
     Section 6.01. Confidentiality.
          (a) General. It is expected that PIM and Ashford will disclose to each
other during the term of this Agreement certain information which is
confidential or proprietary and which may include technology, products, trade
secrets, processes, programs, technical know-how, customers, distributors,
costs, pricing, business operations and other business information, including
the Pipeline Transactions (“Proprietary Information”). All Proprietary
Information owned solely by one party, any Master Venture or any Subsidiary and
disclosed to any other party shall remain solely the property of the disclosing
party, and its confidentiality shall be maintained and protected by the party to
whom the information was disclosed with the same degree of care used to protect
its own Proprietary Information of a similar nature; provided, however, that (i)
Acquisition Opportunities and Qualifying Investments that are Active shall be

14



--------------------------------------------------------------------------------



 



deemed the property of the Master Ventures or Subsidiaries as determined by PIM
in its sole discretion unless this Agreement has been terminated,
(ii) Acquisition Opportunities and Qualifying Investments that are no longer
Active shall be deemed the property of Ashford, and (iii) client lists,
financial and analytical models, processes and procedures utilized or developed
by Ashford in connection with the business of the Program, any Master Venture or
any Subsidiary shall be deemed the property of Ashford, but only to the extent
they are different than the client lists, models, processes and procedures
currently used by Affiliates of PIM. No Proprietary Information owned solely by
one party or by the Master Ventures or the Subsidiaries shall be used by the
other party except in furtherance of the terms and provisions of this Agreement.
Except to the extent permitted under this Agreement or as required by law or
court order, the parties shall in all circumstances exercise reasonable care not
to allow to be published or disclosed the other party’s or the Subsidiaries’ or
Master Ventures’ Proprietary Information to any third party. Each party shall
advise its employees to whom the other party’s or the Subsidiaries’ or Master
Ventures’ Proprietary Information is disclosed of these obligations of
confidentiality.
          (b) The parties agree that the following information shall not
constitute Proprietary Information under this Agreement:
          (i) information available from public sources at any time before or
after it is disclosed to a party hereto by the other party hereto;
          (ii) information obtained from a third party who obtained such
information, directly or indirectly, from a party other than a party to this
Agreement; and
          (iii) information independently developed by the party against whom
enforcement of this provision is sought without the use of information provided
by the party seeking such enforcement.
          (c) Notwithstanding any provision of this Agreement to the contrary,
any person (and each employee, representative, or other agent of such person)
may disclose to any and all other persons, without limitation of any kind,
(i) the tax treatment and tax structure of any transaction contemplated or
consummated pursuant to this Agreement, (ii) all materials of any kind
(including any opinions or other tax analysis) that are provided to such person
relating to the tax treatment and tax structure of any such transaction and
(iii) any information required to be disclosed or obtained by law or court
order.
     Section 6.02. Compliance with Law. Ashford agrees to comply with all laws
applicable to it, including any and all state, federal and local licensing and
anti-discrimination laws, and to inform PIM as to how to cause each Master
Venture or Subsidiary to comply with all applicable licensing laws. Upon the
request of the Program Representatives from time to time, Ashford shall deliver
to PIM evidence, which may include legal opinions from one (1) or more counsel,
reasonably satisfactory to PIM of its and each Master Venture’s or Subsidiary’s
compliance with all applicable licensing and similar laws.

15



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF PIM AND ASHFORD
     Section 7.01. Representations. PIM represents and warrants and covenants
with Ashford and Ashford represents and warrants to and covenants with PIM as
follows:
          (a) Organization. It is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation with all requisite
power and authority to enter into this Agreement, to perform its obligations
hereunder and to conduct the business of the Program and the Subsidiaries.
          (b) Enforceability. This Agreement constitutes the legal, valid and
binding obligation of such party enforceable in accordance with its terms.
          (c) Consents and Authority. No consents or approvals are required from
any governmental authority or other Person for it to enter into this Agreement.
All action on the part of such party necessary for the authorization, execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by such party, have been duly taken.
          (d) No Conflict. The execution and delivery of this Agreement by it
and the consummation of the transactions contemplated hereby by it do not
conflict with or contravene the provisions of its organizational documents or
any agreement or instrument by which it or its properties or assets are bound or
any law, rule, regulation, order or decree to which it or its properties or
assets are subject.
          (e) Advisors. It has been afforded the opportunity to seek and rely
upon the advice of its own attorney, accountant or other professional advisor in
connection with the execution of this Agreement.
ARTICLE VIII
DISSOLUTION AND TERMINATION
     Section 8.01. Termination. This Agreement may be terminated by PIM or
Ashford, in their sole and absolute discretion, with respect to new Acquisition
Opportunities upon the occurrence of any of the following:
          (a) the expiration of the Initial Term as provided in Section 2.03,
unless and to the extent that the Initial Term is extended by mutual agreement
of all the parties to this Agreement;
          (b) the unanimous election by PIM and Ashford to terminate the
Program;
          (c) PIM does not elect to cause a PIM Investor to acquire, or votes to
reject (or is deemed to have rejected pursuant to Section 4.08(d)) the funding
of three (3) or more

16



--------------------------------------------------------------------------------



 



Acquisition Opportunities or Qualifying Investments within any period of twelve
(12) consecutive months, as more particularly provided in Section 4.08, for a
reason other than that a proposed Acquisition Opportunity does not satisfy the
requirements for becoming a Qualifying Investment pursuant to Section 4.08(a);
provided, however, that, the rejection of any one (1) or more of the Qualifying
Investments listed on Exhibit H hereto shall not constitute a rejection for
purposes of this item (c) above;
          (d) at any time on not less than ninety (90) days prior written notice
to the other party; or
          (e) upon a Change in Control of Ashford.
Any termination under this Section shall be effective as of the date specified
in the written notice delivered by the terminating party to the other party.
ARTICLE IX
MISCELLANEOUS
     Section 9.01. Specific Performance; Other Rights. The parties recognize
that various of the rights granted under this Agreement are unique and,
accordingly, the parties shall, in addition to such other remedies as may be
available to them at law or in equity, have the right to enforce their rights
under this Agreement by actions for injunctive relief and specific performance.
     Section 9.02. Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent, postage prepaid, by registered, certified or express mail or
reputable overnight courier service or by telecopier and shall be deemed given
when so delivered by hand or, if mailed, three days after mailing (one business
day in the case of express mail or overnight courier service), addressed as
follows:
If to Ashford:
c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attention:  Douglas A. Kessler
Telephone: 972-490-9600
Facsimile:   972-980-2705
with simultaneous copies (which shall not constitute notice) to:
c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100

17



--------------------------------------------------------------------------------



 



Dallas, Texas 75254
Attention:  David A. Brooks
Telephone: 972-490-9600
Facsimile:   972-980-2705
and
Akin Gump Strauss Hauer & Feld LLP
1700 Pacific Avenue
Suite 4100
Dallas, TX 75201-4675
Attention:   Robert W. Dockery, Esq.
Telephone: (214) 969-4316
Facsimile:   (214) 969-4343
If to PIM:
c/o Prudential Investment Management, Inc.
8 Campus Drive
Parsippany, NJ 07054
Attention: Jim Walker
Telephone: (973) 683-1690
Facsimile:   (973) 683-1752
And
c/o PREI Law Department
8 Campus Drive
Parsippany, NJ 07054
Attention: Joan N. Hayden, Esq.
Telephone: (973) 683-1772
Facsimile:   (973) 683-1788
with a simultaneous copy (which shall not constitute notice) to:
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention: Minta E. Kay, Esq.
Telephone: (617) 570-1877
Facsimile:   (617) 523-1231
or to such other address, individual or electronic communication number as may
be designated by notice given by any party to the others.
     Section 9.03. Prior Agreements; Construction; Entire Agreement. This
Agreement, including the Exhibits and other documents referred to herein (which
form a part hereof),

18



--------------------------------------------------------------------------------



 



constitutes the entire agreement of the parties with respect to the subject
matter hereof, and supersedes all prior agreements and understandings between
them as to such subject matter and all such prior agreements and understandings
are merged herein and shall not survive the execution and delivery hereof. In
the event of any conflict between the provisions of this Agreement and those of
any Master Ventures Agreement, the provisions of the applicable Master Venture
Agreement shall control.
     Section 9.04. No Waiver. The waiver of any breach of any term or condition
of this Agreement shall not operate as a waiver of any other breach of such term
or condition or of any other term or condition, nor shall any failure to enforce
any provision hereof operate as a waiver of such provision or of any other
provision hereof.
     Section 9.05. Amendments. This Agreement may not be amended, altered or
modified except (i) upon the unanimous approval of the Program Representatives
and (ii) by instrument in writing and signed by each of PIM and Ashford.
     Section 9.06. Severability. If any provision of this Agreement shall be
held or deemed by a final order of a competent authority to be invalid,
inoperative or unenforceable, such circumstance shall not have the effect of
rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable, but this Agreement shall be construed as if such
invalid, inoperative or unenforceable provision had never been contained herein
so as to give full force and effect to the remaining such terms and provisions.
     Section 9.07. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to each of the other parties.
     Section 9.08. Applicable Law; Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
The parties consent to the exclusive jurisdiction of the United States District
Court for the District of New York in connection with any civil action
concerning any controversy, dispute or claim arising out of or relating to this
Agreement, or any other agreement contemplated by, or otherwise with respect to,
this Agreement or the breach hereof, unless such court would not have subject
matter jurisdiction thereof, in which event the parties consent to the
jurisdiction of the state courts of the State of New York. The parties hereby
waive and agree not to assert in any litigation concerning this Agreement the
doctrine of forum non-conveniens.
     Section 9.09. Waiver Of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     Section 9.10. Arbitration. Any unresolved dispute, question, disagreement,
controversy or claim arising from or relating to this Agreement or breach
thereof that is to be settled by arbitration shall be settled by arbitration in
New York, New York, administered by the

19



--------------------------------------------------------------------------------



 



American Arbitration Association in accordance with its Commercial Arbitration
Rules including the Emergency Interim Relief Procedures, and judgment on the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. Except as may be required by law, neither a party nor an
arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of all parties.
     Section 9.11. No Rights of Third Parties. Except for the rights of the
Persons referenced in Sections 2.06 and 4.10 hereof, (i) this Agreement is made
solely and specifically between and for the benefit of the parties hereto and
their respective members, successors and assigns subject to the express
provisions hereof relating to successors and assigns, and (ii) no other Person
whatsoever shall have any rights, interest, or claims hereunder or be entitled
to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.
     Section 9.12. Further Assurances. In connection with this Agreement, as
well as all transactions contemplated by this Agreement, PIM and Ashford agree
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement, and
all such transactions contemplated hereby.
     Section 9.13. Survival. The covenants contained in this Agreement which, by
their terms, require performance after the expiration or termination of this
Agreement shall be enforceable notwithstanding the expiration or other
termination of this Agreement.
     Section 9.14. Headings. Headings are included solely for convenience of
reference and if there is any conflict between headings and the text of this
Agreement, the text shall control.
     Section 9.15. No Broker. Each of PIM and Ashford represent and warrant that
it has not dealt with any broker in connection with this Agreement and agrees to
indemnify, defend and hold harmless each other party hereto and its Affiliates
from all claims or damages as a result of this representation and warranty being
false.
     Section 9.16. Currency. Any exchange of funds between PIM and Ashford shall
be made in United States dollars, including, any reimbursement or fees payable
to PIM or Ashford. In addition, all calculations pursuant to this Agreement and
any Master Venture Agreement shall be based on United States dollars.
     Section 9.17. Attorneys’ Fees. Should any litigation be commenced between
the parties hereto or their representatives, or should any party institute any
proceeding in a bankruptcy or similar court which has jurisdiction over any
other party hereto or any or all of his or its property or assets concerning any
provision of this Agreement or the rights and duties of any Person in relation
thereto, the party or parties prevailing in such may be granted, a reasonable
sum as and for his or its or their attorneys’ fees and court and other costs in
such matter, which amount shall be determined by the judicial referee, a court
in such litigation or in a separate action brought for that purpose.
     Section 9.18. REOC Compliance. Ashford acknowledges that the ownership
interest of PIM Investor in each Master Venture and, indirectly, each Subsidiary
is intended to qualify as

20



--------------------------------------------------------------------------------



 



a real estate investment for purposes of qualification by the owner of such
interest as a “real estate operating company” (“REOC”) within the meaning of
U.S. Department of Labor Regulations published at 29 C.F.R. Section 2510.3-101
(the “Plan Assets Regulation”), but only to the extent the underlying Assets
constitute an investment in real estate that is managed or developed (within the
meaning of the Plan Assets Regulation). With respect to such Assets, Ashford
agrees that it will, at all times, exercise its rights and authority under this
Agreement in a manner that is consistent with the foregoing intentions. Ashford
shall not enter into any agreement delegating to any person management rights
with respect to any Investment other than agreements (i) that are terminable by
the Master Venture and/or Subsidiary on not more than one month’s notice without
penalty or cause and (ii) pursuant to which the Master Venture and/or Subsidiary
maintains substantial oversight and approval rights with respect to the
delegated management functions. Any such agreement must provide that it is fully
subject to all, and in no way limits or abrogates any, of PIM’s approval and
other rights with respect to the Investment. Ashford and PIM hereby acknowledge
and agree that all rights of PIM in respect of the Master Venture Agreement,
Subsidiary and the Investment shall be exercised and enforced solely by PRISA
III REIT Operating LP. Nothing in the foregoing shall be deemed to limit the
rights of the PIM Program Representative hereunder or under the Master Venture
Agreement. In the event the Investment is owned by an entity that is owned,
directly or indirectly, by the Master Venture or a Subsidiary, PIM shall have
the same rights with respect to the Investment as it would have hereunder were
the Investment owned directly by the Master Venture or the Subsidiary, and
Ashford shall take such actions, and/or cause any such entity to take such
actions, as are necessary to achieve the foregoing result.
[Remainder of page intentionally left blank.]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date first above written.

            PRUDENTIAL INVESTMENT MANAGEMENT, INC., a Delaware corporation
      By:   /S/ JAMES P. WALKER         Name:   James P. Walker        Title:  
Vice President     

            ASHFORD HOSPITALITY FINANCE LP, a Delaware limited partnership
               By:   Ashford Hospitality Finance General Partner        LLC, a
Delaware limited liability company, its general partner              By:   /S/
DAVID BROOKS         Name:   David Brooks        Title:   Vice President   

Signature Page to Investment Program Agreement

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Form of Subsidiary Agreement
See attached

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Master Venture Agreement
See attached

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Investment Criteria

•   Target Returns: Overall Venture unlevered returns of 9% — 13+% yield on
Venture equity with the variance depending upon the relative risk/reward profile
of the investment.   •   Investment Period: Each Venture will have an investment
period of two years from closing of the Venture.   •   Collateral:
Participations in first mortgages, second mortgages, stock secured loans,
guarantees, preferred equity, or pledge of equity interests in Borrower’s
collateral or other collateral acceptable to the Members.   •   Collateral Asset
Class: Single hotel assets, hotel portfolios, and preferred positions in hotel
entities. Full-service (branded and independent) hotels and resorts in
upper-upscale to luxury segments along with branded select service hotels in
upscale and mid-scale segments. Extended stay and economy assets may be
considered if they constitute a minority position in a portfolio.   •  
Location: Hotels located in the U.S.   •   Investment Size: Maximum single asset
investment of $50 million (with typical range of $10 — $25 million) and up to
$75 million for diversified portfolio.   •   Capital Stack Positioning:
Typically a position in the capital structure within the 60% — 85% LTV range
based upon cost in the case of a new acquisition and Sponsor/Investor
underwriting in the case of assets already owned. Additional collateral support
may allow for higher LTV positions.   •   Loan Maturity: Generally three to five
years (including extensions) for floating rate loans, whereas three to ten years
for fixed rate. In select cases, maturities may be shorter, particularly if
loans are acquired, rather than originated. Floating rates will typically have
at least twelve month lockouts and fixed rates will be structured with either
defeasance or yield maintenance.   •   Debt Service Coverage: Assets will be at
least 1.0x TTM coverage unless adequate collateral support (reserves,
guarantees, etc.) is provided.   •   REIT Compliance: Investments will comply
with the REIT Compliance requirements in the organizational documents of the
Master Joint Ventures and Subsidiaries, unless otherwise approved by Investor in
its sole and absolute discretion.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Preliminary Package Materials
     The following materials, as applicable for the specific Acquisition
Opportunity, shall constitute the Preliminary Package for such Acquisition
Opportunity:
     1. an executive summary providing an overview of the Acquisition
Opportunity and sources and uses of funds;
     2. a description of the borrower or counterparty, including relevant
experience;
     3. a description of the property or other collateral underlying the
Acquisition Opportunity;
     4. a summary of borrower’s strategy for the property, including capital
plan;
     5. a summary of the key terms of the mezzanine loan or other debt
investment;
     6. a summary of the key terms of any senior financing;
     7. an initial cash flow proforma with key assumptions and internal rate of
return calculation;
     8. a debt service analysis;
     9. an executive summary of any applicable hotel management agreement;
     10. a summary of all other material information relevant to the Acquisition
Opportunity (including any Ashford interest in a competing property);
     11. a description of transaction/investment structure and Ashford’s
analysis of REIT compliance and related REIT issues with respect to the
structure and property; and
     12. a statement of Program Reimbursable Expenses incurred through the date
of submission of the Preliminary Package.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Preliminary Approval Notice
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
[Date]
Ashford Hospitality Finance LP
c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attn: Douglass A. Kessler
     Re: Preliminary Approval Notice
Gentlemen:
     Reference is made to that certain Investment Program Agreement (the
“Agreement”) dated as of January 17, 2008 by and between Ashford Hospitality
Finance LP (“Ashford”) and Prudential Investment Management, Inc. (“PIM”).
Capitalized terms used without definition herein shall have the meanings set
forth for such terms in the Agreement.
     PIM hereby acknowledges receipt of the Preliminary Package for the
Acquisition Opportunity more specifically described on Schedule I attached
hereto. The undersigned, as the PIM Program Representative, hereby delivers to
Ashford this Preliminary Approval Notice with respect to such Acquisition
Opportunity. By its delivery hereof, the PIM Program Representative hereby
acknowledges that such Acquisition Opportunity meets the Investment Criteria or
that any non-compliance with the Investment Criteria is waived, and that in
either event, such Acquisition Opportunity is hereby deemed to be a Qualifying
Investment. The PIM Program Representative hereby requests that Ashford provide
it with the Full Package with respect to such Qualifying Investment for further
consideration by the PIM Program Representative in accordance with the terms of
the Agreement.

            Sincerely,
            PIM Program Representative   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
Full Package Materials
     The following materials, as applicable for the specific Qualifying
Investment, shall constitute the Full Package for such Qualifying Investment:
     1. an updated version of all items included in the Preliminary Package;
     2. historical operating information including 3 years of cash flow analysis
and cap ex history
     3. a fully developed 5 year pro forma with key assumptions and internal
rate of return calculation;
     4. a full market analysis with relevant STAR or comparable competitive
report;
     5. a MAI appraisal;
     6. hotel management and licensing agreements;
     7. proposed terms of intercreditor agreement, any co-lender agreement,
servicing agreement or equivalent of any of the foregoing;
     8. financial statements for the borrower and any guarantors;
     9. survey and title information, to the extent available;
     10. third party environmental and property condition reports, to the extent
available; and
     11. all other information relevant to the Qualifying Investment.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Approval Notice
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
[Date]
Ashford Hospitality Finance LP
c/o Ashford Hospitality Trust
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attn: Douglass A. Kessler
     Re: Approval Notice
Gentlemen:
     Reference is made to that certain Investment Program Agreement (the
“Agreement”) dated as of January 17, 2008 by and between Ashford Hospitality
Finance LP (“Ashford”) and Prudential Investment Management, Inc. (“PIM”).
Capitalized terms used without definition herein shall have the meanings set
forth for such terms in the Agreement.
     PIM hereby acknowledges receipt of the Full Package for the Qualifying
Investment more specifically described on Schedule I attached hereto. The
undersigned, as the PIM Program Representative, hereby delivers to Ashford this
Approval Notice with respect to such Qualifying Investment.

            Sincerely,
            PIM Program Representative   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT H
Qualifying Investments For Purposes of Section 8.01
Sofitel Portfolio
Peaks Telluride
Larkspur Landing Portfolio
Equity Inns Portfolio
Hotel La Jolla
Ritz-Carlton Key Biscayne
Tharaldson Portfolio

 